497 So. 2d 670 (1986)
Renee BERZON, Appellant,
v.
ORIOLE HOMES CORPORATION, a Florida Corporation, Appellee.
No. 85-785.
District Court of Appeal of Florida, Fourth District.
October 15, 1986.
Rehearing Denied December 8, 1986.
*671 Jeffrey H. Rosenthal of Resnick & Rosenthal, P.A., Miami, for appellant.
G. Michael Keenan of Ruden, Barnett, McClosky, Schuster & Russell, P.A., Fort Lauderdale, for appellee.
PER CURIAM.
We reverse and remand on the authority of Appalachian, Inc. v. Olson, 468 So. 2d 266 (Fla. 2d DCA), rev. denied, 482 So. 2d 347 (Fla. 1985); and Dorchester Development, Inc. v. Burk, 439 So. 2d 1032 (Fla. 3d DCA 1983). We agree with the reasoning of these cases which hold that the Interstate Land Sales Full Disclosure Act does apply to condominium sales, and that a developer may not claim an exemption under the act when damages for violation of a two (2) year construction provision are limited to the return of deposit or specific performance.
ANSTEAD, WALDEN and GUNTHER, JJ., concur.